Filed 6/4/15

                      CERTIFIED FOR PARTIAL PUBLICATION*


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                    DIVISION FOUR


THE PEOPLE,                                         B253580

        Plaintiff and Respondent,                   (Los Angeles County
                                                    Super. Ct. No. BA408648)
        v.

HELEN CHUNG,

        Defendant and Appellant.




        APPEAL from a judgment of the Superior Court of Los Angeles County, Rand
Rubin, Judge. Affirmed in part, reversed in part and remanded in part.
        Davina T. Chen, under appointment by the Court of Appeal, for Defendant and
Appellant.
        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Mary Sanchez and David Zarmi,
Deputy Attorneys General, for Plaintiff and Respondent.


*
        Pursuant to California Rules of Court, rules 8.1100 and 8.1110, only the Factual
and Procedural History, parts D., D. 1 and 2 of the Discussion, and the Disposition are
certified for publication.
                                    INTRODUCTION


       Defendant Helen Chung appeals from her conviction by jury on three counts of
offering narcotics for sale, with special allegations regarding prior narcotics convictions.
She was sentenced to a total term of 16 years and four months and was ordered to pay
various fines and fees. Chung raises a number of contentions on appeal: first, that the
prosecutor improperly struck the only African-American prospective juror from the panel
during voir dire; second, that evidence of her prior convictions was improperly admitted
at trial; third, that one of the police officer witnesses gave improper and unqualified
expert testimony; and fourth, that the consecutive sentences she received violated the bar
on multiple punishment for a single act under Penal Code section 654.1 We reverse the
judgment with respect to the consecutive sentences imposed on counts five (offer to sell
methamphetamine) and six (offer to sell cocaine) and remand to the trial court for
proceedings consistent with this opinion. We affirm the judgment in all other respects.
                     FACTUAL AND PROCEDURAL HISTORY
       A. Procedural Background
       An information charged Chung (aka Thuy Pham) with the following six counts:
possession of methamphetamine for sale (Health & Saf. Code, § 11378; count 1),
possession of cocaine base for sale (Health & Saf. Code, § 11351.5; count 2), possession
of cocaine for sale (Health & Saf. Code, § 11351; count 3), offer to sell cocaine base
(Health & Saf. Code, § 11352; count 4), offer to sell methamphetamine (Health & Saf.
Code, § 11379; count 5), and offer to sell cocaine (Health & Saf. Code, § 11352; count
6). The information further alleged that Chung had suffered five prior felony narcotics
convictions and had served five prior prison terms (Health & Saf. Code, § 11370.2; Pen.
Code § 667.5, subd. (b)).




1
       All further statutory references herein are to the Penal Code unless otherwise
indicated.
                                              2
       Chung pleaded not guilty and denied the special allegations. Following trial, the
jury found Chung not guilty on the possession counts (counts one through three), but
guilty on the offer to sell counts (counts four through six). Chung waived jury trial on,
and then admitted, the five prior conviction allegations.
       On November 13, 2013, the court sentenced Chung to a total term of 16 years and
four months. On count four, the court imposed the upper term of five years, plus nine
years for three prior felony convictions.2 (Health & Saf. Code, § 11370.2, subd. (a)).
The court imposed one-third of the middle term for count five (equaling one year) and
count six (equaling one year and four months), both sentences to run consecutively to
count four. Chung timely appealed.
       B. Evidence at Trial
              1. Narcotics Sale
       On the afternoon of March 5, 2013, Los Angeles Police Department (LAPD)
Officers Hiroshi Uehara and Phillip Chan were conducting surveillance of Sergio Moran,
who they believed was involved in narcotics trafficking. They observed Moran drive a
gray Chevrolet Suburban south on Bixel Street in Los Angeles, pass Fourth Street, and
then park behind a black Dodge Charger. Within seconds, Chung exited the Charger
from the front passenger seat and entered the front passenger seat of the Suburban.
Moran and Chung remained in the Suburban for “maybe a minute or two,” then Chung
exited the vehicle and re-entered the front passenger seat of the Charger. Moran followed
“shortly thereafter” and entered the rear passenger seat of the Charger, directly behind
Chung. The officers testified that they were looking at Chung’s and Moran’s hands and




2
        The court struck the remaining prior conviction enhancements in the interest of
justice.

                                             3
clothing as they walked between the vehicles and did not observe them carrying anything.
3


       Once Moran entered the Charger, the officers decided to approach the vehicle.
Officer Uehara approached the passenger side of the Charger and saw Moran holding and
examining a “large off-white, crystal-like substance” in his hand, which proved to contain
methamphetamine. When Moran noticed the officers, he threw the methamphetamine
onto the floor. Officer Uehara then took Moran into custody, while Officer Chan
removed Chung and the driver of the Charger, Angela Suh, from the front seats and took
them into custody.
       In addition to the methamphetamine Moran dropped on the floor of the Charger,
the officers recovered a large, gallon-size Ziploc bag from the back seat of the vehicle.
That Ziploc bag held four smaller plastic baggies—one containing powder cocaine, two
containing methamphetamine, and one containing cocaine base. There also was a folding
scale of the type commonly used to measure narcotics on the back seat. The scale was
working, open and ready for use. The officers also recovered a purse containing Chung’s
identification and $870 in a variety of denominations from the floor of the front
passenger seat, and a purse containing Suh’s identification, two baggies of
methamphetamine, and $20 in cash from the driver’s seat. The officers found nothing in
the Charger that could be used to ingest the narcotics and neither Suh, Moran, nor Chung
appeared to be under the influence of narcotics when arrested. The officers searched
Moran and recovered $2,317, in a variety of denominations, and a baggie of heroin
between his buttocks.
       The LAPD analyzed the recovered narcotics and found that the methamphetamine
dropped by Moran weighed 21.8 grams, the baggie of cocaine in the back seat weighed
44.8 grams, the baggie of cocaine base in the back seat weighed 2.86 grams, the baggie of


3
       The officers were parked on the same side of Bixel Street, just north of Fourth
Street. Officer Uehara estimated they were “a hundred feet or longer” from the other
vehicles, but were using binoculars to observe the suspects.
                                            4
heroin found on Moran weighed 5.97 grams, and the methamphetamine found in Suh’s
purse weighed 31.6 grams.
              2. Expert Testimony
       Officers Uehara and Chan testified as both percipient witnesses and narcotics
experts. Officer Uehara testified that he had been a police officer for almost 11 years and
assigned to narcotics enforcement for over three years. He received 40 hours of narcotics
training in the academy and attended a five-day, 40-hour narcotics school, both of which
included instruction as to the “identification, manufacturing, distribution, and types of
usage” of all three drugs recovered here. His work in the narcotics unit “deals
extensively with narcotics on a daily basis – surveillance, identification, interviewing
arrestees, users, buyers of narcotics.” He had posed undercover as a street dealer and a
buyer, authored search warrants related to narcotics, and “talked to more experienced
detectives and officers.”
       Officer Uehara testified that in his experience, the large amount of cash in various
denominations carried by Chung and Moran suggested they were involved in a narcotics
transaction, because buyers and sellers carry that type of cash to make change and to buy
and sell the product. He testified that he saw drug transactions occurring inside a vehicle
“all the time,” but had never seen an instance where a seller brought all the drugs to the
buyer’s vehicle. This was an unlikely scenario because “the dealer wants to minimize
risk, risk of being caught, risk of being robbed.” Instead, typically, the buyer enters the
seller’s vehicle and exchanges money for the narcotics.
       When the prosecution posed a hypothetical based on the facts of the case, Officer
Uehara opined that the front female passenger (in Chung’s position) possessed the
narcotics for sale. He based his opinion on the large amount and different types of
narcotics found, the large amount of money seized, the lack of any smoking
paraphernalia at the scene, and the absence of signs of narcotic use by the suspects. He
also opined that the “lack of small individual baggies . . . suggests to me that this is a
mid-level size dealer as opposed to a street dealer.”

                                              5
       Officer Chan testified that he had been a police officer for 20 years and on
narcotics assignment for 11 years. He opined that the evidence in the case was consistent
with a mid-level sale, as opposed to a street-level sale, based on the amounts of narcotics
and money involved and the use of the scale. He testified that, in his experience, a seller
would not take his drugs into a buyer’s vehicle. Both officers acknowledged that it
would be unusual for Chung, as a seller, to initiate contact by going into Moran’s vehicle,
even without any narcotics.
                                       DISCUSSION
[Parts A through C are deleted from publication. See post at page 20 where publication is
                                         to resume.]
       A. Jury Selection
       Chung contends the trial court erred in concluding that the prosecution’s exercise
of a peremptory challenge to an African-American prospective juror was
nondiscriminatory and thereby rejecting her motion pursuant to Batson v. Kentucky
(1986) 476 U.S. 79 (Batson) and People v. Wheeler (1978) 22 Cal. 3d 258 (Wheeler). We
disagree.
              1. Legal Principles
       A prosecutor’s use of peremptory challenges to strike prospective jurors on the
basis of race violates the defendant’s rights to a representative jury under article I, section
16 of the California Constitution and to equal protection under the Fourteenth
Amendment of the United States Constitution. (People v. DeHoyos (2013) 57 Cal. 4th 79,
101.) “‘In ruling on a motion challenging the exercise of peremptory strikes, the trial
court follows a three-step procedure. “First, the defendant must make out a prima facie
case ‘by showing that the totality of the relevant facts gives rise to an inference of
discriminatory purpose.’ [Citation.] Second, once the defendant has made out a prima
facie case, the ‘burden shifts to the State to explain adequately the racial exclusion’ by
offering permissible race-neutral justifications for the strikes. [Citations.] Third, ‘[i]f a
race-neutral explanation is tendered, the trial court must then decide . . . whether the

                                               6
opponent of the strike has proved purposeful racial discrimination.’ [Citation.]”
(Johnson v. California (2005) 545 U.S. 162, 168 (Johnson).)’” (Ibid., quoting People v.
Clark (2011) 52 Cal. 4th 856, 904.)
              2. Underlying Proceedings
       During voir dire, prospective juror G-4527 was called to sit in seat 16 after the
prosecutor had exercised four peremptory challenges. The parties agree (and the record
contains no evidence to dispute) that juror G-4527 was the only African-American
member of the venire. He stated that he lived in West L.A., was single with no children
and had no prior jury experience. He had worked as a graphic and web designer but was
currently unemployed. He also related two experiences with the police: his uncle was a
police officer in Belize and his stepfather had once called the police and spent the night in
jail after an argument with the juror’s mother.
       During questioning by defense counsel, juror G-4527 stated his uncle did not
come to the United States often, the uncle had no friends in the LAPD, and that his
relationship with his uncle did not make him more or less favorable toward police. He
also said that he felt the police had treated his stepfather fairly and he was not upset at the
police because of that incident. In the next round of questioning by the prosecutor, juror
G-4527 stated that he had last worked a year and a half earlier doing graphic and web
design on a contract basis for a small coffee shop. He held that position for about a year.
Prior to that, he had taken some general education courses, “just testing out the waters,”
at West Los Angeles College, but had not graduated.
       During the following round of challenges, juror G-4527 was moved to seat seven.
The prosecutor then exercised his next peremptory challenge to strike him. Defense
counsel objected on Wheeler grounds, stating that the juror “was the only African
American individual on the entire panel and there’s nothing in his answer that indicated a
bias. [¶] He could not have been challenged for cause -- he would not have been
challenged for cause and I don’t see -- I don’t see the frame for the challenge being
exercised.”

                                               7
       The court found that defense counsel had failed to establish a prima facie case,
stating that “I don’t see at this point that there is anything indicating on the record that the
people have excused this juror due to a discriminatory purpose.” Nevertheless, the court
asked the prosecutor whether he wanted “to put anything on the record.” The prosecutor
then gave the following reasons for striking the juror: “First and foremost, his demeanor
in answering the questions was very curt and very short. He did not appear to be a juror
that was going to be working with others. He appeared young in appearance. [¶] He did
not graduate from his schooling so the -- in this case the expert opinion by the officer is
something that he may or may not be able to completely comprehend. [¶] And he works
in a position as a graphic web designer. He has not held a job for a particularly long
period of time which is of concern for purposes of stability and life experience which he
does not and would not have. [¶] Considering that for a year and a half he’s been
unemployed and he worked for a year prior to that and then prior to that he was in West
L.A. school that he did not finish. [¶] I would also note that . . . the bottom of . . . at least
[one of his pant] legs w[as] significantly ripped which for me shows overall lack of
respect for the judicial process and system.”
       The court then stated it did not “find a strong likelihood that the juror was struck
due to a group association, so the Wheeler motion is respectfully denied.”
              3. The Trial Court Found No Prima Facie Case
       Although Chung concedes that the trial court “initially found no prima facie case,”
she claims the court nevertheless proceeded to the second and third steps of a
Wheeler/Batson analysis, and therefore “the first step is moot.” To the contrary, when a
trial court “states that it does not believe a prima facie case has been made, and then
invites the prosecution to justify its challenges for the record on appeal, the question
whether a prima facie case has been made is not mooted, nor is a finding of a prima facie
showing implied. [Citations.]” (People v. Howard (2008) 42 Cal. 4th 1000, 1018
(Howard); see also People v. Bonilla (2007) 41 Cal. 4th 313, 343, fn. 13 (Bonilla) [“[I]t is
the better practice for the trial court to have the prosecution put on the record its race-

                                                8
neutral explanation for any contested peremptory challenge, even when the trial court
may ultimately conclude no prima facie case has been made out. This may assist the trial
court in evaluating the challenge and will certainly assist reviewing courts in fairly
assessing whether any constitutional violation has been established.”].)
       In contrast to the record here, the cases cited by Chung are characterized as “‘first
stage/third stage Batson hybrid’” cases, in which the prima facie showing became moot
because the court reached the third stage. (People v. Riccardi (2012) 54 Cal. 4th 758, 786
[prosecutor gave his reasons for peremptory strikes before the court made any finding
regarding a prima facie case]; People v. Mills (2010) 48 Cal. 4th 158, 174 [third stage
where court expressly noted it was “‘satisfied . . . from the explanation given by the
prosecutor’ that the motivation for the challenges was not based on race”].)
       Chung argues that the trial court’s use of the phrase “strong likelihood” in denying
the motion suggests a third-step analysis. We do not agree. Indeed, the original test for
the first step under Wheeler required a defendant to establish a “strong likelihood” that a
juror was peremptorily challenged on the basis of group bias. (Wheeler, supra, 22 Cal.3d
at p. 280.) The Supreme Court later disapproved that standard for purposes of
establishing a prima facie case, replacing it with the current test. (Johnson, supra, 545
U.S. at pp. 166-168.)4 Moreover, the court here made no factual findings as to any of the
reasons offered by the prosecutor, which supports the conclusion that the court did not
intend to engage in a third-step analysis.
              4. Chung Failed to Make a Prima Facie Showing
       When, as here, a trial court finds a defendant has failed to make a prima facie
showing giving rise to an inference of discriminatory purpose, we “undertake an
independent review of the record to decide ‘the legal question whether the record
supports an inference that the prosecutor excused a juror on the basis of race.’


4
       Whether the trial court applied the correct standard under Johnson is immaterial,
as we review the record independently.

                                              9
[Citation.]” (People v. Taylor (2010) 48 Cal. 4th 574, 614.) We sustain the finding of the
trial court if we conclude the totality of the relevant facts does not give rise to an
inference of discriminatory purpose. (Howard, supra, 42 Cal.4th at p. 1018.) We
presume that “a prosecutor uses his peremptory challenges in a constitutional manner.
[Citation.]” (People v. Alvarez (1996) 14 Cal. 4th 155, 193.) The defendant “should
make as complete a record of the circumstances as is feasible.” (Wheeler, supra, 22
Cal.3d at p. 280.)
       Here, Chung’s showing was minimal.5 In arguing the Wheeler motion, defense
counsel merely stated that juror G-4527 was the only African-American individual in the
venire and that he had given no answers that would support a challenge for cause. That
the prosecutor excused a single African-American prospective juror, without more, does
not support the inference the exclusion was based on race. (People v. Taylor, supra, 48
Cal.4th at p. 614; see also People v. Bell (2007) 40 Cal. 4th 582, 598 [While “‘the
exclusion of a single prospective juror may be the product of an improper group bias . . . ,
the challenge of one or two jurors can rarely suggest a pattern of impermissible
exclusion.’”].) Thus, the California Supreme Court has held that the exclusion of most or
all members of an identifiable group when there are only a few members of that group in
the jury pool, without more, does not support an inference of discriminatory purpose.
(See People v. Bell, supra, 40 Cal.4th at p. 598 [excusing two of three African Americans
insufficient for prima facie case, stating “the small absolute size of this sample makes
drawing an inference of discrimination from this fact alone impossible”]; see also
Bonilla, supra, 41 Cal.4th at pp. 342–343 [excusing the only two African Americans out
of a 78-person juror pool insufficient for prima facie case].)
       Nor does our review of the record disclose any other facts that would support an
inference that the prosecutor impermissibly excused juror G-4527 based on his race.


5
        Notably, Chung’s counsel on appeal does not seek to demonstrate that Chung
satisfied her prima facie burden below, but instead asserts that the first step is moot.

                                              10
Because juror G-4527 was the only African-American in the pool, this is not an instance
where there were numerous African-Americans in the venire and the prosecutor “struck
most or all of the members of the identified group from the venire, or has used a
disproportionate number of his peremptories against the group.” (People v. Kelly (2007)
42 Cal. 4th 763, 779.) It may also be significant if the prosecutor failed to engage the
excused juror “in more than desultory voir dire.” (Ibid.) But the prosecutor questioned
juror G-4527 about his work and educational history. Finally, no other aspect of the
prosecutor’s questioning during voir dire suggested any discriminatory purpose. Indeed,
the reasons given by the prosecutor in response to Chung’s motion reveal several grounds
on which the prosecutor reasonably could have challenged juror G-4527, including his
instability and inexperience, as evidenced by his youth, his lack of jury experience, and
his failure to hold long-term employment or finish schooling.6 The extent of this inquiry
was comparable in length and depth to that of other jurors. (See People v. Mayfield
(1997) 14 Cal. 4th 668, 723-724 [even where no prima facie case found, court may
properly consider reasons actually given by the prosecutor]; People v. Sims (1993) 5
Cal. 4th 405, 430 [youth and lack of experience are race-neutral reasons].)



6
       As such, even if we proceeded to the second and third steps of the Wheeler/Batson
analysis, we would affirm the trial court’s denial of Chung’s motion. We note, in
particular, that we do not find compelling Chung’s comparison of the instant case to the
facts presented in Snyder v. Louisiana (2008) 552 U.S. 472 (Snyder). In Snyder, the
prosecutor offered two race-neutral reasons for striking an African-American prospective
juror—that he “looked very nervous to me” and that he was a student teacher who would
have to miss class. (Id. at pp. 478-479.) The Supreme Court found the second reason
implausible because the trial court had spoken to the dean of the juror’s school and
alleviated the conflict, in contrast to several white jurors (accepted by the prosecution)
who had obligations that seemed “substantially more pressing.” (Id. at pp. 483-484.) As
a result, in undertaking the third step of the Batson inquiry, the Court held that “[t]he
prosecution’s proffer of this pretextual explanation naturally gives rise to an inference of
discriminatory intent.” (Id. at pp. 484-485 [citing Miller-El v. Dretke (2005) 545 U.S.
231, 252].) Here, while several of the prosecutor’s proffered reasons may not have been
particularly strong, they were far stronger than the blatantly pretextual explanation in
Snyder and did not give rise to the same discriminatory inference.
                                               11
       We decline Chung’s invitation to engage in comparative juror analysis on appeal.
Apart from the inherent limitations of such analysis on a cold appellate record, “this is a
‘first-stage’ Wheeler/Batson case, in that the trial court denied defendant’s motions after
concluding she had failed to make out a prima facie case. It is not a ‘third-stage’ case, in
which a trial court concludes a prima facie case has been made, solicits an explanation of
the peremptory challenges from the prosecutor, and only then determines whether
defendant has carried his burden of demonstrating group bias.” (Howard, supra, 42
Cal.4th at p. 1019 (citing Bonilla, supra, 41 Cal.4th at p. 313).) Comparative juror
analysis is not mandated in such circumstances. (Bonilla, supra, 41 Cal.4th at p. 350.)
       Accordingly, we conclude that Chung failed to meet her burden to establish a
prima facie case of discriminatory use of a peremptory challenge by the prosecution.
       B. Admission of Prior Convictions to Prove Intent
       Chung contends that the court erred in admitting evidence of three of her prior
narcotics convictions. The prosecutor sought to admit the convictions pursuant to
Evidence Code section 1101, subdivision (b), as evidence of Chung’s intent to sell, but
she claims they were used as improper character evidence. We disagree and affirm.
              1. Legal Principles
       It is a long-standing rule that evidence of a defendant’s character, including prior
crimes other than those charged, is inadmissible to prove defendant’s conduct on a
specific occasion. (Evid. Code, § 1101, subd. (a); People v. Ewoldt (1994) 7 Cal. 4th 380,
393 (Ewoldt).) However, Evidence Code section 1101, subdivision (b), permits evidence
of a defendant’s past criminal acts when relevant to prove a material fact at issue, such as
intent. (Ibid.) “The least degree of similarity (between the uncharged act and the
charged offense) is required in order to prove intent. [Citation.]” (Ewoldt, supra,7
Cal.4th at p. 402.) “In order to be admissible to prove intent, the uncharged misconduct
must be sufficiently similar to support the inference that the defendant ‘“probably
harbor[ed] the same intent in each instance.” [Citations.]’ [Citation.]” (Ibid.)



                                             12
       We review a trial court’s rulings on the admissibility of evidence, including
evidence of uncharged offenses, for an abuse of discretion. (People v. Walker (2006) 139
Cal. App. 4th 782, 794-795.) Under this standard, a trial court’s ruling will not be
disturbed, and reversal of the judgment is not required, unless the trial court exercised its
discretion in an arbitrary, capricious, or patently absurd manner that resulted in a
manifest miscarriage of justice. (People v. Rodriguez (1999) 20 Cal. 4th 1, 9-10.) “‘The
admission of evidence, even if erroneous under state law, results in a due process
violation only if it makes the trial fundamentally unfair.’ [Citations.]” (People v. Partida
(2005) 37 Cal. 4th 428, 439.)
              2. Underlying Proceedings
       On September 6, 2013, the trial court held a hearing on Chung’s motion to exclude
evidence of her prior narcotics convictions and the prosecution’s motion to admit four of
those prior convictions under Evidence Code section 1101, subdivision (b). The three
prior convictions ultimately admitted had the following circumstances:
       Case Number GA060697: On March 4, 2005, at approximately 5:56 a.m., police
officers responded to a report regarding a stolen vehicle. They found Chung sitting in the
front passenger seat of the vehicle with her eyes closed and mouth open. The officers
knocked on the window and woke Chung. They discovered she was on probation,
searched her purse, and found two plastic baggies containing 30.5 grams of
methamphetamine, two pieces of paper containing nine grams of methamphetamine, $50
in cash, and 5 pages of pay and owe information. Chung was convicted of possession of
methamphetamine for sale.
       Case Number BA315473: On January 12, 2007, at approximately 5:30 p.m.,
police officers ran a license plate check on a car Chung was driving and discovered it had
been reported stolen. The officers stopped the vehicle and found Chung in the driver’s
seat and a passenger in the front passenger seat. The officers conducted a parole search
of Chung and found eight plastic baggies containing 34.13 grams of methamphetamine in



                                             13
her brassiere and $326 in various denominations in her purse. Chung was convicted of
possession of methamphetamine for sale.
       Case Number BA338699: On April 3, 2008, at approximately 10:30 p.m., police
officers ran a license plate check and discovered Chung was driving a stolen car.
Officers searched Chung and the car and found plastic baggies containing
methamphetamine between her buttocks and in her pants pocket, a plastic baggie
containing multiple empty baggies in her pants pocket, a black digital scale in her purse,
and $353 in various denominations in the driver’s side door. Chung was convicted of
possession of methamphetamine for sale.
       Defense counsel argued at the hearing on the motions that the prior incidents were
not sufficiently similar to the current offense to be admissible under Evidence Code
section 1101, subdivision (b), and that, even if admissible, they were more prejudicial
than probative and should be excluded pursuant to Evidence Code section 352.
       The court found that the prior convictions were relevant, as the three convictions
detailed above were “substantially similar” and had a “tendency to prove the intent.” The
court further concluded that the evidence was admissible under Evidence Code section
352, as it was not inflammatory, confusing, remote, or time-consuming. The court noted
that the undue prejudice at which the statute was aimed was “evidence that uniquely
tends to invoke an emotional bias against the defendant as an individual and which has
very little effect on the issues.” Applying that standard, the court found no undue
prejudice, but admitted only the three prior convictions that involved Chung “being in a
vehicle with methamphetamine and money and . . . one of them with a scale.”
              3. No Error in Admitting Prior Convictions
       Chung argues that the trial court erred in finding her three prior convictions were
sufficiently similar to the charged offense here to be admissible as probative of her intent
to sell to Moran. She claims that the presence of cash and a digital scale are “features of
garden variety drug sales” and otherwise, “the only similarity” is that all of the offenses
“involved drugs.” While there are certainly differences between the prior convictions

                                             14
and the instant case, the standard does not require the uncharged conduct to be identical,
but rather merely “sufficiently similar to support the inference that the defendant
‘“probably harbor[ed] the same intent [to sell] in each instance.” [Citations.]’” (Ewoldt,
supra, 7 Cal.4th at p. 402.) Here, all of the convictions involved Chung’s alleged
possession of large amounts of methamphetamine contained in plastic baggies and cash
in various denominations, and one of the prior cases also involved the use of a digital
scale.7 As the police officer experts testified at trial, these precise elements, among
others, were highly probative of Chung’s intent to sell the narcotics, rather than
possessing them for personal use. (See People v. Williams (2009) 170 Cal. App. 4th 587,
607 [“[i]n prosecutions for drug offenses, evidence of prior drug use and prior drug
convictions is generally admissible under Evidence Code section 1101, subdivision (b),
to establish that the drugs were possessed for sale rather than for personal use….”];
People v. Pijal (1973) 33 Cal. App. 3d 682, 691.) As such, it was not an abuse of
discretion for the trial court to find that Chung’s prior convictions were probative of her
intent to sell in this case.
       Chung also contends that the prior convictions should not have been admitted
because the act of possession was in dispute here and because she had conceded the fact
of intent. Neither contention has merit. First, Chung is correct that where prior
uncharged acts are admissible to prove intent, they cannot also serve to prove the
underlying act—that must be independently established or conceded. (See, e.g., Ewoldt,
supra, 7 Cal.4th at p. 394, fn. 2.) But Chung cites no authority for her argument that
because the jury ultimately acquitted Chung of possession (the underlying act), the
evidence of prior convictions should not have been admitted as tending to prove intent.
Rather, the jury was free to either convict Chung of possession based on other evidence,
in which case the prior convictions would be relevant to prove Chung possessed the


7
        We agree with Chung, however, that the use of a car in the prior instances is not
probative. There is no evidence that Chung was using the car as the site of the narcotics
sales transactions in any of the prior cases.
                                              15
narcotics with the intent to sell, or to acquit her of possession, which it did. Moreover,
the trial court instructed the jury on the limited purposes for which the evidence of the
prior offenses could be used. We presume the jury understood and followed those
instructions. (See People v. Danielson (1992) 3 Cal. 4th 691, 722, overruled on another
ground in Price v. Superior Court (2001) 25 Cal. 4th 1046, 1069, fn. 13.)
       Second, Chung points to statements her counsel made that suggested he would
concede that whoever “possessed the drugs intended to sell them” and would not assert a
personal use defense for Chung. But such suggestions that someone must have possessed
the narcotics with the intent to sell them did not remove the prosecutor’s burden to prove
Chung harbored that intent, and thus did not render the prior convictions immaterial.
       Chung further contends that the court should have excluded her prior convictions,
even if they were somewhat relevant, as more prejudicial than probative under Evidence
Code section 352. The trial court expressly found that three of the prior convictions were
probative of Chung’s intent, as discussed above, and that they were not confusing,
remote, time-consuming, or otherwise so unduly prejudicial so as to “invoke an
emotional bias against the defendant as an individual,” as required for an exclusion under
Evidence Code section 352. It was not an abuse of discretion for the court to reach this
conclusion. The cases Chung cites involve acts of sexual misconduct where the
commission of the act itself provided sufficient evidence of the requisite intent; these
cases have no application here. (See Ewoldt, supra, 7 Cal.4th at p. 406 [prior acts
inadmissible to prove intent because “[i]f defendant engaged in this conduct [fondling the
victim] his intent in doing so could not be reasonably disputed”]; People v. Balcom
(1994) 7 Cal. 4th 414, 422-423 [“[n]o reasonable juror” could find defendant committed
charged act of rape while holding gun to victim’s head “but lacked the criminal intent”
required].)
       Moreover, we find no reasonable likelihood the “jury’s passions were inflamed by
the evidence of [the] uncharged offenses.” (Ewoldt, supra, 7 Cal.4th at p. 405.) As
Chung suggests, the danger in admitting this prior act evidence is that the jury will

                                             16
improperly infer that the defendant has a criminal disposition. However, in this case, the
jury acquitted Chung of all three counts of possession for sale, demonstrating it did not
accept the evidence of her prior convictions uncritically or use it improperly to prove her
propensity to commit all of the offenses charged here.
              4. Any Error Was Harmless
       Finally, even if the court committed an error by admitting any of Chung’s prior
convictions, such error was harmless. We evaluate error in the admission of prior crimes
evidence using the standard of People v. Watson (1956) 46 Cal. 2d 818, 836 (Watson),
under which we determine whether it was “reasonably probable that a result more
favorable to defendant would have resulted” had the prior crimes evidence not been
admitted. (People v. Welch (1999) 20 Cal. 4th 701, 750.)
       Chung argues that there was no evidence she offered to sell any of the drugs, apart
from the inference raised by her prior convictions. To the contrary, the evidence
established that immediately after Moran parked, Chung entered his vehicle, remained
there briefly, and then returned with Moran to her vehicle. The police officers observed
no drugs or related items carried between the vehicles and found none in Moran’s car.
They then recovered large quantities of narcotics (“the Costco of all drugs,” as coined by
defense counsel) from the Charger, along with a scale, and large amounts of cash in
various denominations from both Moran and Chung. Based on these facts, it is not
reasonably probable that the jury would have acquitted Chung of offering to sell narcotics
absent the evidence of her prior convictions for possession with intent to sell.
       C. LAPD Expert Testimony
       Chung claims the trial court erred in allowing Officer Uehara to offer an expert
opinion based on a hypothetical that mirrored the facts charged here, both because he was
not properly qualified to offer such expert testimony and because his opinion was not
supported by the facts at trial. We find no error and affirm.
       As an initial matter, we find that Chung forfeited this argument by failing to raise
it at trial. “We have long and repeatedly held that a defendant who fails at trial to object

                                             17
that a witness lacks the qualifications to render an expert opinion may not on appeal
contest the opinion’s admissibility.” (People v. Dowl (2013) 57 Cal. 4th 1079, 1087; see
also People v. Farnam (2002) 28 Cal. 4th 107, 162 [defendant forfeited claim that expert
was not qualified to testify on one topic where his objection was to expert’s qualification
on a different topic].) Chung concedes that she did not object to Officer Uehara’s general
qualifications as a narcotics expert, but claims she did raise an objection to his testimony
regarding mid-level sales, specifically his response to the hypothetical posed by the
prosecution matching the facts of the charged offense. When the prosecutor asked
Officer Uehara, based on the hypothetical, “whether or not the front passenger female
possessed those items for sale,” defense counsel objected that the question “lacks
foundation. That’s for the jury to decide.” The court overruled the objection. Thus,
defense counsel’s objection focused on the alleged impropriety of the hypothetical.
Chung raised no objection at any time to Officer Uehara’s qualifications to testify as an
expert, either generally or specifically as to mid-level sales, which is the basis for her
argument on appeal. She has therefore forfeited the right to raise it now.
       In any event, even if we reached the merits of Chung’s argument, we would
conclude that the trial court did not abuse its discretion in admitting Officer Uehara’s
testimony. “The qualification of expert witnesses, including foundational requirements,
rests in the sound discretion of the trial court. [Citations.]” (People v. Ramos (1997) 15
Cal. 4th 1133, 1175.) “Absent a manifest abuse, the court’s determination will not be
disturbed on appeal.” (Ibid., citing People v. Fudge (1994) 7 Cal. 4th 1075, 1115.)
“‘Error regarding a witness’s qualifications as an expert will be found only if the
evidence shows that the witness “‘“clearly lacks qualification as an expert.”’”’
[Citations.]” (People v. Panah (2005) 35 Cal. 4th 395, 478.)
       Chung made no such showing here. Officer Uehara testified as to his specific
training on narcotics, including sales of the three narcotics at issue here, and his
experience during three years on the narcotics detail, during which he had “daily”
involvement with narcotics investigation and enforcement. He also testified to his

                                              18
experience with vehicle-based narcotic sales. Thus, the training and experience of
Officer Uehara fully supported the trial court’s conclusion that he was sufficiently
familiar with narcotics sales to testify on these issues. (See, e.g., People v. Allen (1967)
254 Cal. App. 2d 597, 603-604 [admission of police officer’s expert testimony where he
had worked on the narcotics detail for three years and had undergone formal training].)
       Chung notes that the trial court allowed a second officer, Officer Chan, to offer
expert testimony, overruling defense counsel’s objection that such testimony would be
cumulative and stating that “I’m not certain [Officer Uehara] really can testify as to the
upper level drug sale; got a lot of answers that were not quite sure regarding that.” But
the trial court’s suggestion that Officer Uehara’s testimony as to upper-level (or,
potentially, mid-level) sales was more limited does not amount to a finding by the court
that he lacked the qualifications to provide any expert testimony on that subject. Instead,
the degree of Officer Uehara’s knowledge is relevant to the weight, rather than
admissibility, of the evidence. (See People v. Allen, supra, 254 Cal.App.2d at 604.)8
Additionally, we note that Officer Chan testified to many of the same conclusions
reached by Officer Uehara—including that the sale was a mid-level sale and that it would
be unlikely for the seller to carry the narcotics to the buyer’s vehicle (thus supporting the
inference that Chung was the seller). The fact that a second officer (whose qualifications
Chung does not challenge) testified to these same opinions leads us to conclude that any
error in the admission of Officer Uehara’s testimony was harmless. (See People v. Spence
(2012) 212 Cal. App. 4th 478, 509 [applying Watson].)




8
       Chung’s argument that the reasons Officer Uehara gave did not support his
opinion similarly are insufficient to exclude his testimony, but could have been probed by
her counsel during cross-examination as relevant to the weight to be given to Uehara’s
opinion that the hypothetical front passenger (i.e., Chung) possessed the drugs.
                                             19
                         [The balance of the opinion is to be published.]
       D. Error in Imposition of Consecutive Sentences
       In her supplemental opening brief, Chung claims the trial court erred in imposing
consecutive sentences for her convictions on counts four, five, and six. The trial court
sentenced Chung to three consecutive sentences for her convictions on offering to sell
three substances—cocaine base (count four), methamphetamine (count five), and cocaine
(count six). Chung contends that section 654 prohibited two of these sentences, as the
conduct underlying these counts constituted a “single act” of offering to sell drugs to a
single individual, Moran. We agree and therefore reverse with respect to the sentences
imposed on counts five and six.
              1. Legal Principles
       Section 654, subdivision (a), provides: “An act or omission that is punishable in
different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or
omission be punished under more than one provision.” This seemingly simple statute has
generated decades of case law regarding the precise parameters of an “act” that triggers
section 654’s bar on multiple punishment. Until recently, the primary test to determine
whether conduct constituted an “act” for the purposes of section 654 was set forth in Neal
v. State of California (1960) 55 Cal. 2d 11 (Neal), disapproved on another ground in
People v. Correa (2012) 54 Cal. 4th 331, 334 (Correa). In Neal, the California Supreme
Court held that an “act” for the purposes of section 654 was not limited to a “single
physical act,” but could include a “course of conduct.” (Neal, supra, 55 Cal.2d at p.19.)
The test of “[w]hether a course of criminal conduct is divisible and therefore gives rise to
more than one act within the meaning of section 654 depends on the intent and objective
of the actor. If all of the offenses were incident to one objective, the defendant may be
punished for any one of such offenses but not for more than one.” (Ibid.) While Neal’s
“intent and objective” test and reasoning has been criticized and limited, its basic tenet



                                             20
has never been overruled. (See, e.g., People v. Latimer (1993) 5 Cal. 4th 1203, 1205-
1206 [criticizing Neal but declining to overrule it].)
       In 2012, the California Supreme Court decided two cases altering the landscape of
permissible punishment under section 654. First, in Correa, the court held that “[b]y its
plain language section 654 does not bar multiple punishment for multiple violations of
the same criminal statute.” (Correa, supra, 54 Cal.4th at p. 334.) The court therefore
found that defendant’s multiple sentences—imposed for convictions of seven counts of
being a felon in possession of a firearm based on his possession of a “cache” of guns—
did not implicate section 654 and upheld them on that basis. (Ibid.) The court further
rejected a footnote in Neal suggesting (in dictum) the opposite conclusion. (Id. at pp.
334, 344 [rejecting dictum in Neal, supra, 55 Cal.2d at p. 18, fn. 1, that “[a]lthough
section 654 does not expressly preclude double punishment when an act gives rise to
more than one violation of the same Penal Code section or to multiple violations of the
criminal provisions of other codes, it is settled that the basic principle it enunciates
precludes double punishment in such cases also”].)
       On the same day it decided Correa, the California Supreme Court also decided
People v. Jones (2012) 54 Cal. 4th 350 (Jones). In Jones, the defendant was convicted of
three crimes arising from the same incident of having a loaded gun in his car—possession
of a firearm by a felon, carrying a readily accessible concealed and unregistered firearm,
and carrying a loaded unregistered firearm in public. (Id. at p. 352.) The Court found
that all three offenses reflected a single act—the “single possession or carrying of a single
firearm on a single occasion”—and held that “Section 654 prohibits multiple punishment
for a single physical act that violates different provisions of law.” (Id. at p. 358.)
       In separate opinions, Justices Werdegar and Liu stated that, while they would
reach the same result, they would do so under the “intent and objective test” created in
Neal. (Id. at p. 361 (conc. opn. of Werdegar, J.); id. at p. 369 (conc. opn. of Liu, J.).)
They criticized the majority opinion for failing to “persuasively explain how it has
determined defendant committed only one punishable act” and thereby creating

                                              21
“uncertainty where none previously existed.” (Id. at p. 361 (conc. opn. of Werdegar, J.);
see also id. at p. 369 (conc. opn. of Liu, J.) [“reasonable minds can and often do differ on
how to define the ‘act’ that constitutes a crime. . . . Today’s opinion provides little
guidance for making that determination. . . .”].) The majority responded that “[r]ather
than force the court to divine what objective or objectives the defendant might have had
in possessing the firearm, we find it better to rely on section 654’s actual language in
resolving this single-act case.” (Id. at p. 360.)
        The court further noted that “[i]n some situations, physical acts might be
simultaneous yet separate for purposes of section 654,” citing as an example the
“‘simultaneous possession of different items of contraband.’” (Id. at p. 358 [quoting In
re Hayes (1969) 70 Cal. 2d 604, 613 (dis. opn. of Traynor, C.J.) (“the possession of one
item is not essential to the possession of another separate item. . . . The possession of
each separate item is therefore a separate act of possession.”)].) The Court indicated it
did “not intend to cast doubt on the cases so holding.” (Jones, supra, 54 Cal.4th at p.
358.)
        The determination whether Chung acted pursuant to a single intent and objective is
a factual one, and we uphold the trial court’s determination where supported by
substantial evidence. (People v. Saffle (1992) 4 Cal. App. 4th 434, 438.)
               2. Counts Four, Five, and Six
        Chung contends that the sentences on counts five and six, for offering to sell
methamphetamine and cocaine, respectively, impose punishment for the same underlying
act as count four, offering to sell cocaine base. We are unaware of any cases (and the
parties cite none) addressing this issue in the context of a single offer to sell multiple
drugs to a single buyer. The parties analogize to two different lines of cases in support of
their desired results.
        Chung relies principally on In re Adams (1975) 14 Cal. 3d 629 (Adams) in support
of her argument that her offer to sell was a single act punishable only once. Adams
involved a single incident of transportation, during which the defendant used his car to

                                              22
deliver multiple types of drugs to a single dealer. (Id. at p. 632.) The defendant was
convicted and sentenced on five counts of transportation, corresponding to the different
types of drugs he was carrying. (Ibid.) The Supreme Court found it was “unreasonable”
to fragment the single objective of delivery to the dealer to reflect a different objective
for transporting each drug. (Id. at p. 635.) “Instead, the entire transaction should
reasonably be viewed as constituting an indivisible course of conduct analogous to the
theft of several articles of personal property which . . . results in the commission of a
single punishable offense.” (Ibid.) On the other hand, courts have distinguished Adams
and allowed multiple punishments where a defendant transported several types of
narcotics with the intent to deliver them to multiple buyers. (See, e.g., People v. Blake
(1998) 68 Cal. App. 4th 509, 512 [distinguishing Adams because the record “supports an
inference that defendant intended multiple sales to different customers”].)
       For its part, the Attorney General cites to a line of cases finding that simultaneous
possession of multiple drugs may be punishable as separate acts, as the intent in
possessing each drug may be different. (See, e.g., People v. Barger (1974) 40
Cal. App. 3d 662, 672 [California courts have “uniformly” held that Penal Code section
654 “does not preclude multiple punishment for simultaneous possession of various
narcotic drugs”]; People v. Monarrez (1998) 66 Cal. App. 4th 710, 714-715 (Monarrez)
[“different drugs have different effects and pose different dangers to society”]; People v.
Schroeder (1968) 264 Cal. App. 2d 217, 227-228 [multiple punishment for simultaneous
possession of various narcotic drugs not precluded by section 654].) Thus, in Monarrez,
for example, the defendant was convicted of possession of heroin and cocaine for sale
after he was found in a family residence with the narcotics. (Monarrez, supra, 66
Cal.App.4th at p. 712.) The Monarrez court noted that “[i]t was reasonable for the court
in Adams to find a single illegal intent where the defendant’s sole act was to move a large
quantity of drugs from one place to another. Furthermore, in Adams the evidence showed
that defendant intended to deliver all of the drugs to a single recipient.” (Id. at p. 714.)
The evidence in Monarrez, by contrast, “supported a finding that defendant had been

                                              23
engaged in multiple sales and intended to make multiple sales of the narcotics which he
possessed.” (Id. at p. 715.)
       Here, Chung argues her convictions based on an offer to sell multiple narcotics to
a single buyer (Moran) is analogous to the single act of transportation of multiple
narcotics to a single buyer in Adams, and therefore should be subject to one punishment
only.9 The Attorney General urges us to follow the possession cases and find that Chung
could have had separate objectives for each narcotic she offered to sell. Under the unique
factual circumstances of this case, we agree with Chung. Significantly, many of the cases
holding or approving the idea that a defendant might simultaneously possess multiple
narcotics for different reasons rely, at least in part, on the fact that the defendant harbored
an intent to sell to multiple people, or had the opportunity to do so. (See, e.g., Monarrez,
supra, 66 Cal.App.4th at p. 714; People v. Briones (2008) 167 Cal. App. 4th 524, 529
[convictions for possessing both heroin and methamphetamine for sale where it could be
inferred that defendant intended multiple sales to different customers]; Adams, supra, 14
Cal.3d at p. 635 [“In each of the drug possession cases, the defendant’s possession may
or may not have been motivated by a single intent and objective, for one may possess
drugs for a variety of reasons. . . . [A]lthough we do not disapprove the multiple
punishment rule invoked in the drug possession cases relied upon by the People, the rule
has no application to situations in which the defendant possesses the drugs for the
purpose of accomplishing only a single criminal objective.”].) In these instances, a
defendant could simultaneously possess multiple narcotics with multiple objectives, for
example, to sell some to one buyer, some to another buyer, and retain some for another


9
       Alternatively, Chung contends that her offer to sell was a single act covered under
Jones, thus requiring no inquiry into her intent or objective(s). We do not believe the
question whether Chung committed a single act is as easily disposed of as the
circumstances in Jones (particularly given the Jones court’s approval of cases finding
separate acts of possession for multiple items of contraband (Jones, supra, 54 Cal.4th at
p. 358)), and therefore find the application of Neal’s “intent and objective” test to remain
instructive for our circumstances.

                                              24
purpose. But here, Chung was acquitted on all possession charges and convicted only
based on evidence of a single offer to sell the narcotics to a single buyer—Moran. There
is no possibility that she maintained possession with intent to sell to someone else when
the jury found no possession at all. Thus, we cannot say that there was substantial
evidence in the record of multiple objectives underlying Chung’s single act of offering to
sell multiple narcotics to a single buyer.10
       Further, an additional rationale underlying the allowance of multiple
punishments—that such punishment is appropriate where a single act is punishable under
multiple statutes directed at distinct evils— cannot survive Jones. In Jones, the Supreme
Court expressly rejected this rationale, noting that the plain language of section 654 is
precisely aimed at conduct punishable under more than one statute. (Jones, supra, 54
Cal.4th at 358.) Thus, whether the Legislature intended to regulate or punish the
possession or sale of different narcotics separately has no bearing on whether the conduct
at issue is a single act triggering the application of section 654.
       Finally, we note that counts four and six charge violations of the same statute,
Health and Safety Code section 11352. This could potentially implicate the holding in
Correa that section 654 does not apply to bar “multiple punishment for violations of the
same provision of law.” (Correa, supra, 54 Cal.4th at p. 340.)11 However, in Adams,


10
       In briefing and at oral argument, the Attorney General pointed to the underlying
purpose of section 654 “to ensure that punishment is commensurate with culpability,”
which has led some courts to deny its application, reasoning that “[i]t would be absurd to
hold that a criminal who deals in one contraband substance can expand the scope of his
inventory without facing additional consequences.” (Monarrez, supra, 66 Cal.App.4th at
pp. 714-715 [quoting People v. Menius (1994) 25 Cal. App. 4th 1290, 1297].) While we
reach a different result under the facts here, we note that, as in Monarrez, in most
instances where a defendant “expands the scope of his inventory” by possessing and/or
selling multiple kinds of narcotics, the evidence would likely support “a finding that
defendant had been engaged in multiple sales and intended to make multiple sales of the
narcotics which he possessed,” thus rendering section 654 inapplicable. (Id. at p. 715.)
11
      In discussing the scope of section 654, Correa appears to use the terms “statute”
and “provision” interchangeably. (See, e.g., id. at p. 337 [“This case involves multiple
                                           25
two of the counts alleging transportation of two different narcotics (seconal and
benzedrine) charged violations of the same statute (Health & Saf. Code section 11379);
similarly, the two counts charging transportation of heroin and pantopon alleged
violation of a single statute (Health & Saf. Code section 11352). Although the statutes
(sections 11379 and 11352) were the same, the court noted that these counts were
punishable under separate provisions of the Health & Safety Code and therefore squarely
covered by section 654’s prohibition of “multiple punishment of an act or omission
‘made punishable in different ways by different provisions of this Code.’” (Adams,
supra, 14 Cal.3d at p. 636.) The Adams holding remains undisturbed by Correa and we
follow it as applicable to the facts here. Ultimately, the court’s focus in Correa on the
plain language of section 654 reflects an intent to exclude from that section’s reach only
conduct punishable more than once under a single provision, a result consistent with
Adams and inapplicable to this case.
       Accordingly, under the particular facts presented here, we conclude that section
654 bars multiple punishments on Chung’s convictions under counts four, five, and six.
We therefore reverse as to that issue.




violations of the same statute, while the express language of section 654 applies to an act
that is punishable in different ways by different provisions of law.”] (Emphases in
original).)
                                              26
                                     DISPOSITION
       The judgment is reversed insofar as it imposes and executes consecutive sentences
on counts five and six. The case is remanded to the trial court to stay the sentences on
those counts consistent with this opinion. The judgment is otherwise affirmed. The clerk
of the superior court is instructed to prepare an amended abstract of judgment reflecting
these changes and serve a copy on the Department of Corrections and Rehabilitation.
                    CERTIFIED FOR PARTIAL PUBLICATION




                                   COLLINS, J.
We concur:




EPSTEIN, P. J.




MANELLA, J.




                                            27